It pleases me at the outset to convey my heartfelt congratulations to His Excellency Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session. I also seize this opportunity to extend my sincere gratitude to His Excellency Mr. Ban Ki-moon for his exemplary stewardship of the Organization as Secretary-General throughout the past decade. As he leaves office at the end of this year, I wish him the very best in his future endeavours. He will be remembered for the rich legacy that he is leaving behind.
Last year, the Assembly adopted the 2030 Agenda for Sustainable Development, setting new benchmarks that will shape our future. We acknowledged the importance of every Goal, every target and every indicator as steps towards a better world. Our collective response and our solidarity in the face of the challenges that will arise as we try to carve out a sustainable world will determine whether we succeed in achieving the Sustainable Development Goals (SDGs). Each country has its priorities and will need to formulate a unique set of actions in order to achieve the universal goals that we have set for ourselves.
In that context, the United Nations will have an important role to play in supporting the efforts of individual countries. In Mauritius, we have chosen to focus our attention primarily on the eradication of extreme forms of poverty. My Government, with the support of the United Nations Development Programme, has already undertaken to establish a social register of those living in dismal conditions and who require targeted measures and assistance.
As a first unprecedented measure, we have introduced in this year’s national budget a subsistence allowance for the extreme poor based on a threshold of 2,720 Mauritian rupees per adult. That threshold is 40 per cent higher than the World Bank International Extreme Poverty Line of of $3.10 per day per individual, calculated on the basis of purchasing power parity.
There are yet many miles to go, and we will resolutely pursue our journey towards attaining all of the SDGs by working together with the private sector and civil society. We are fully committed to creating a more equitable system, to safeguarding rule of law and to ensuring equal access to justice for all, as encapsulated in Goal 16 on peace and justice. The United Nations will be tested in the effort to achieve Goal 16 on an international scale, for we are conscious of the power of ‘Might against right’. Nevertheless, Mauritius will persevere in its fight for the vulnerable.
For a small island developing State like ours, Goal 13 on climate action and Goal 14 on the oceans are of paramount importance for our survival. We are pleased that we have now crossed the first threshold for the entry into force of the Paris Agreement on Climate Change. The 60 countries that have ratified the Agreement are responsible for 47.76 per cent of global emissions. For small island developing States (SIDS), the early entry into force of the Paris Agreement is of paramount importance.
The tourism industry in SIDS faces particular challenges owing to the negative effects of global warming. Taking measures to reverse that trend is essential to us in order to preserve marine and coastal ecosystems and biodiversity, and to foster the clean and sustainable use of our oceans. Mauritius will ensure that the steps it takes to advance its ocean economy are in synergy with sustainability principles.
In that context, I am pleased to inform the Assembly that on 1 and 2 September Mauritius, with the support of the World Bank, hosted the African Ministerial Conference on Ocean Economies and Climate Change. The Mauritius Communiqué, which encapsulates the outcome of the Conference, will serve as an input for the Green Climate Fund Africa Dialogue to be held next month in Cape Town. Mauritius will also contribute to the discussions at the African Union Extraordinary Summit on Maritime Security and Safety and Development in Africa, scheduled for 15 October in Togo, and at the Conference of the Parties to the United Nations Framework Convention on Climate Change, from 7 to 18 November, in Morocco.
Let me highlight the fact that during the Conference in Mauritius, African Ministers, along with our development partners — in particular the World Bank Group, the African Development Bank and the Food and Agriculture Organization of the United Nations — agreed that a technical and financial assistance package is imperative in order to support ocean economies and ensure the resilience of oceans and coastal areas to climate change. We look forward to the adoption of such a package at the Climate Change Conference in Morocco.
Addressing the causes and effects of climate change will require robust determination and strong political will, as well as extraordinary means, in terms of both financing and technology transfer. We highly appreciate the pledges made by countries such as France and Canada to provide financing to fight climate change. However, access to those resources needs to be simplified and needs to take into account the specific circumstances of individual countries.
Two days ago, Mauritius and the Commonwealth Secretariat signed a host country agreement for the establishment in Mauritius of a Climate Finance Access Hub, as had been decided at the Commonwealth Heads of Government Meeting held in Malta in November 2015. The Hub will help small island developing States and least developed countries to unlock critical climate funds.
All our efforts to make our planet sustainable and to leave a proud legacy for future generations will be in vain if we are unable to maintain peace and security in the world and if we do not adhere to the invaluable principles of the rule of law and democracy. That is why Mauritius vehemently condemns, without reservation, the multiple acts of terrorism and violent extremism in all their forms.
We believe that a reformed United Nations, including a comprehensive reform of the Security Council, is essential to the global capacity to respond effectively to terrorist threats and new situations. An enlarged and more representative Security Council will further strengthen the United Nations role in furthering peace and security and the rule of law across the globe. Mauritius adheres to the African position on the reform of the Security Council, as elaborated in the Ezulwini Consensus. We believe that the historical injustice done to Africa with regard to representation on the Council should be redressed. We also support a dedicated seat for SIDS. In addition, Mauritius fully supports India’s aspiration to a permanent seat.
While the formal recognition of Palestine by the United Nations as an observer is a very positive development, we must exert relentless efforts to work towards the goal of having two distinct, independent, secure and viable States, Palestine and Israel, living peacefully side by side.
The firm belief of Mauritius in the Charter of the United Nations and in the legitimacy of a fair and just multilateral system is unshakable. Every nation has a right to peace, justice, the rule of law and democracy, and every human being has the right to basic human rights. That is the basis on which the Mauritius Constitution is built. Those are also the principles enshrined in the Charter. The full realization of those principles will not be possible, however, unless complete decolonization is accomplished.
It was 48 years ago that my country became a free and sovereign nation, an independent country in the eyes of the world. Yet even today, it is unable to exercise its sovereignty over parts of its territory, namely, the Chagos Archipelago and Tromelin Island. On 8 November 1965, prior to granting Mauritius its independence on 12 March 1968, the United Kingdom illegally excised the Chagos Archipelago from the territory of Mauritius, purportedly in order to create the so-called British Indian Ocean territory. That excision was carried out in violation of international law and General Assembly resolutions 1514 (XV) of 14 December 1960, 2066 (XX) of 16 December 1965, 2232 (XXI) of 20 December 1966, and 2357 (XXII) of 19 December 1967.
Resolution 1514 (XV) stipulates that any attempt aimed at the partial or total disruption of the national unity and the territorial integrity of a country is incompatible with the purposes and principles of the Charter of the United Nations. It clearly prohibits the dismemberment of any colonial territory prior to independence. In addition to excising that integral part of our territory, the Mauritians living in the Chagos Archipelago were forcibly evicted from their home and moved to the main island of Mauritius in total disregard for their human rights. The Government of Mauritius is fully sensitive to their plight and their rightful aspiration to resettle in the Chagos Archipelago, as per their legitimate right as citizens of Mauritius. We are determined to resettle those who were forcibly evicted from the Archipelago upon its return to the effective control of Mauritius, in full respect of all their rights and dignity.
My delegation includes the spokesperson for Mauritians of Chagossian origin. He represents a whole community whose human rights have been flouted. His presence also testifies to the fact that the issue of sovereignty and the right of return of Mauritian Chagossians to their native lands cannot be dissociated. Mauritius has consistently protested against the illegal excision of the Chagos Archipelago and has unequivocally maintained that the Chagos Archipelago, including the island of Diego Garcia, forms an integral part of its territory, under both Mauritian law and international law. Mauritius has also consistently pressed for the completion of the decolonization process.
For decades, Mauritius has called on the former colonial Power to engage with us in order to find a fair and just solution, but our efforts have been in vain so far. Despite the blatant violation of resolution 1514 (XV), the United Kingdom maintains that its continued presence in the Chagos Archipelago is lawful. Yet the United Kingdom also tacitly admits the impropriety of its action in dismembering the territory of Mauritius, as evidenced by the undertaking which it has given on various occasions that the Chagos Archipelago will be returned to Mauritius when no longer required for defence purposes.
That undertaking has been held to be legally binding by the arbitral tribunal established in the case brought by Mauritius against the United Kingdom under the United Nations Convention on the Law of the Sea to challenge the legality of the marine protected area purportedly established by the United Kingdom around the Chagos Archipelago. However, the United Kingdom has not honoured that undertaking so far, It keeps changing the criteria, which rely on the contention that the use of the Chagos Archipelago is still required for defence purposes.
The arbitral tribunal ruled that the creation of the purported marine protected area around the Chagos Archipelago by the United Kingdom was in violation of international law. Two of the arbitrators found that the excision of the Chagos Archipelago from Mauritius in 1965 showed a complete disregard for the territorial integrity of Mauritius by the United Kingdom, in violation of the right to self determination, and that the United Kingdom is not the coastal State in relation to the Chagos Archipelago. That finding was not contradicted by the other two members of the arbitral tribunal.
The General Assembly has a direct institutional interest in the matter, given the historic and central role that it has played in the process of decolonization throughout the world. The Assembly has a continuing responsibility to complete the process of decolonization, including that of Mauritius. That is why, at the request of the Government of Mauritius, the General Assembly has included in the agenda of its seventy-first session item 87, “Request for an advisory opinion of the International Court of Justice on the legal consequences of the separation of the Chagos Archipelago from Mauritius in 1965”. An advisory opinion would assist the Assembly in its work on decolonization in general and the decolonization of Mauritius in particular, pursuant to the requirements of the Charter of the United Nations and international law.
I would like to insist on the fact that the decision to have recourse to that action was not taken with an adversarial intent. This is not the first time that an advisory opinion of the International Court of Justice is being sought on such a subject. In our view, the procedure represents a legitimate recourse, and it abides by the provisions of the Charter and past practice of the United Nations. We have noted that the United Kingdom has now expressed the wish to engage in dialogue with Mauritius in order to sort the matter out by June 2017. Mauritius has always believed in true dialogue. We are acting in good faith, and we expect the same from our interlocutors.
We believe that the Assembly has the duty to assist in the completion of the decolonization process. Mauritius is of the view that an advisory opinion of the International Court of Justice in respect of the Chagos Archipelago will undoubtedly assist the Assembly in the discharge of that responsibility. I wish to heartily thank member States of the African Union, the African, Caribbean and Pacific Group of States, the Non-Aligned Group, and the Group of 77 and China, among others, which have openly expressed their support to my country. I know that when it comes to justice, human dignity and territorial integrity, the Assembly will live up to its mission. We concur with the position of the United Kingdom on a rule-based international system. However, we have to be coherent, not only in what we say, but also in what we do.
The decolonization of Mauritius will also not be fully resolved until the issue of Tromelin is settled. We have had very constructive dialogue with France, and we urge France to pursue that dialogue with Mauritius
for the early resolution of the dispute over the island in the continued spirit of friendship that has characterized the relationship between our two countries.
Territorial integrity is a principle of international law. The United Nations recognizes it as such, it is therefore our duty to ensure that it is respected.
To conclude, I would like to call on the entire membership of the United Nations to stand by the right to justice, to show that a better and safer world is possible only when it is compatible with the rule of law, and to show commitment to the principles of the Charter.
